Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Drawings Objection 
1.        The drawings are objected to because:
(1) Figs.4 and 5 are admitted prior art and should be so labeled.  See page 9, line 15 to page 10, line 5 of the original specification.
(2) The drawing sheets containing Figs.1, 5, 8 and 9 should have their page numbers located at upper center of the pages. 
2.        The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the razor cartridge holder (cited in claim 15) must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) At line 33 of page 8 and line 8 of page 9, “(skin)” should read --skin--.  
(2) On page 11, line 7, “width of the trailing longitudinal portion of the housing 21 L5” should read --width L5 of the trailing longitudinal portion 25 of the housing 21--.  See Fig.7.
(3) On page 11, line 9, “width of the trailing longitudinal portion of the housing L5” should read --width L5 of the trailing longitudinal portion 25 of the housing 21--.  See Fig.7.
(4) On page 11, line 10, “width of the trailing blade to housing 21 span L5a” should read --span L5a between the trailing cutting member to the housing--.   Note Fig.7.
(5) On page 12, lines 24 and 26, “8b” is not found in any drawings and should be deleted.
(6) On page 13, line 1, “Figure 4” should read --Figure 6--.
(7) On page 13, line 18, “handle” (first occurrence) should reads --handle 2--.
(8) On page 13, lines 18-19, “handle 2 connection” should read –handle connection--.
(9) On page 14, line 3, “Figure 4” should read --Figure 6--. 
(10) At line 27 of page 14 and line 9 of page 15, “Figure 5a” is not found in any drawings.
(11) On page 15, line 12, “leading blade 33d” should read --leading blade 33a--.  Note Fig.8.
(12) On page 15, line 16, “cutting edge 30d of the leading blade” should read --cutting edge 30a of the leading blade 33a--.  Note Fig.8.
(13) On page 15, line 22, “ends on to” should read --ends on--. 
(14) On page 16, line 3, “cutting members 29 the cutting edge 40d and” should read --cutting members 9. The trailing blade to housing span 45 begins at a point on the cutting edge 30d and ends--.
(15) On page 16, lines 8-9, “mounting portion provided on an inner face of the blade supporting use” should read --mounting portion 70 provided on an inner face 64 of the blade support 32 that, in use,--. 
(16) On page 16, line 11, after “thickness” (both occurrences), --T2-- should be added.  Note Fig.10.
(17) On page 17, line 3, “blade 33” should read --blade 33a--.
(18) On page 17, line 9, “following blade” should read --trailing blade--. 
(19) On page 17, line 10, “trailing cutting member 28a-d” should read --trailing cutting member 28d--.
(20) On page 17, lines 17 and 19, “equal to than” should read --equal to--.
(21) On page 17, line 20, “smaller than to” should read --smaller than--.
(22) On page 17, line 29, “41” should read --40--.
(23) On page 19, line 10, “inner face 70” should read --inner face 64--.  Note Fig.10. 
(24) On page 19, line 16, “cutting edge of the blade 30” should read --cutting edge 30 of the blade 33--. 
(25) On page 19, line 25, “mounting portion 71” should read --mounting portion 70--.  Note Fig.10.           (26) On page 19, line 34, “T” should read --T2--.  Note Fig.10.
(27) On page 20, line 10, after “length”, --L1-- should be added.  Note Fig.10.
(28) On page 20, line 13, “height of the cutting member 28H” should read --height H of the cutting member 28--.  Note Fig.10.
(29) On page 20, line 31, “inner surface 66” should read --inner surface 64--.  Note Fig.10.
(30) On page 21, line 1, “inner portion 70 of the blade 33” should read --inner face 64 of the blade support 32--.
Appropriate correction is required.

Claim Objection 
          Claims 7 and 15 are objected to because of the following informalities:
          (1) In claim 7, lines 2-3, “leading inter blade span” should read --leading inter-blade span--. 
          (2) In claim 15, line 3, “cartridge” (second occurrence) should read --cartridges--.
          Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
(1) In claims 1 and 3, line 11, “the blades” has no clear antecedent basis.  It is suggested “at least one”, at line 7 of the claims, be chanted to --each of--. 
(2) In claim 3, lines 5-6, “the cutting member mounting” has no antecedent basis and should read --the cutting member mounting portion--.
(3) In claim 3, line 12, “the rearmost portion of the substantially parallel cutting member” should read --a rearmost portion of a rearmost one of the substantially parallel cutting members--.
(4) In claim 4, it is unclear if “a leading inter-blade span” and “a trailing inter-blade span” are in addition to “a plurality of inter-blade spans” cited at line 11 of claim 1.  
(5) In claims 5 and 6, “the leading inter-blade span” and “the trailing inter-blade span” lack antecedent basis.  It appears the claims should depend from claim 4.
          (6) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 5, 9, 10, 16 and 18 recite the broad recitation, and these claims also recite the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
(7) In claim 9, “the first intermediate inter-blade span” has no clear antecedent basis.  It appears claim 9 should depend from claim 6.            (8) In claim 11, “the blade supports” and “the blades” have no clear antecedent basis.  Note “a blade support” and “a blade” at lines 7 and 9-10 of claim 1. 
(9) In claim 12, it is unclear if the razor blade” is in addition to a blade that is attached to the blade mounting portion of claim 1.  Further, “the cutting edge portion” cited at line 4 of the claim has no antecedent basis. 
(10) In claim 15, line 2, “and/or” should read --and--, otherwise, the kit which comprising a razor handle is no longer a kit of pars.     
(11) In claim 18, “the leading inter-blade span” lacks antecedent basis.  It appears claim 18 should depend from claim 17.

Claim Rejection - 35 U.S.C. 103  
1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claims 1, 2, 11, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bozikis et al. (U.S. Patent Application Publication No. 2010/0175265, hereinafter “Bozikis”) in view of WO 2012/158141.
           Regarding claims 1 and 2, Bozikis discloses a razor cartridge (5) comprising:
           a housing (10) extending along a longitudinal axis (i.e. in the direction of its length), wherein the housing (10) comprises a leading longitudinal side (LS, see Fig.3 as annotated below) and a trailing longitudinal side (TS), and a cutting member mounting portion (13) provided in between the leading longitudinal side (LS) and the trailing longitudinal side (TS); and 

    PNG
    media_image1.png
    516
    808
    media_image1.png
    Greyscale

          three or more substantially parallel cutting members (24) disposed in the cutting member mounting portion (13) in a shaving direction (S, see annotated Fig.3) of the razor cartridge (5);
         wherein each of the three or more cutting members (24) comprises a blade support (34), wherein the blade support (34) comprises a blade mounting portion (39, see Fig.4), and a blade (25) attached to the blade mounting portion (39), wherein the cutting members (24) are disposed to define a plurality of inter-blade spans (SP2,SP3,SP4, see Fig.3) between cutting edges (26) of the blades (25) substantially as claimed except each of Bozikis’ blade (25) is attached to “an outer surface” rather than “an inner surface” of its respective blade mounting portion (39), wherein the inner surface of the blade mounting portion (39) faces away from a shaving plane when in use.
          WO ‘141 teaches it is desirable to attach a blade (30) to an inner surface (i.e. an underside) of a blade mounting portion (1272) of a blade support (1200, see Fig.12) so that the leading edge of the blade mounting portion (1272) contacts a user’s skin during shaving and reduces bulging thus increasing shaving comfort (see page 16, lines 12-14). 
           In view of the teaching of WO ‘141, it would have been obvious to one skilled in the art to modify Bozikis by having each blade (25) mounted on an inner surface (i.e. an underside) of its respective blade mounting portion (39) for the advantage set forth.  
            It is noted Bozikis does mention a lubrication element (23, i.e. a skin care element) “may” be included (see paragraph [0067], lines 3-4).  One skilled in the art would have immediately envisaged the lubrication element (23) is not essential for practicing the invention, thus, to eliminate Bozikis’ lubrication element (23) and its function would have been obvious to one skilled in the art.  Moreover, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 153 USPQ 184 (CCPA 1963).        
           Regarding claim 11, in WO ‘141, at least one of the blade supports (1200, see Fig.4) comprises a shaving plane contact portion (i.e. the rounded leading edge of blade mounting portion 1272) that is configured, in use, to contact a shaving plane in addition to the cutting edges of the blades (30), thereby reducing the pressure at cutting edge contact points with the shaving plane.  Bozikis thus modified also possesses such characteristic.   
           Regarding claim 12, Bozikis shows at least one of the three or more cutting members (24) is an integrally formed razor blade (25) having a cutting edge (26, see Fig.4) as its distal end, a base portion (35) extending along a base portion plane, and a curvilinear portion (i.e. shown as a bent portion of the blade support 34 in Fig.4) intermediate an edge portion (i.e. the free end of the blade mounting portion 39) and the base portion (35).  
           Regarding claim 13, Bozikis discloses a method of manufacturing a razor cartridge (5) comprising:
           obtaining a housing (10) extending along a longitudinal axis (i.e. in the direction of its length), wherein the housing (10) comprises a leading longitudinal side (LS, see annotated Fig.3) and a trailing longitudinal side (TS), and a cutting member mounting portion (13) provided in between the leading longitudinal side (LS) and the trailing longitudinal side (TS); and 
          obtaining three or more substantially parallel cutting members (24); and 
          assembling the housing (10) and the three or more substantially parallel cutting members (24) in the cutting member mounting portion (13) of the housing (10) between the leading longitudinal side (LS) and the trailing longitudinal side (TS) of the razor cartridge (5) in a shaving direction (S, see annotated Fig.3) of the razor cartridge (5);
          wherein each of the cutting members (24) comprises a blade support (34) comprising a blade mounting portion (39, see Fig.4), and a blade (25) attached to the blade mounting portion (39), wherein the cutting members (24) are disposed to define a plurality of inter-blade spans (SP2,SP3,SP4, see Fig.3) between cutting edges (26) of the blades (25) substantially as claimed except each of Bozikis’ blade (25) is attached to “an outer surface” rather than “an inner surface” of its respective blade mounting portion (39), wherein the inner surface of the blade mounting portion (39) faces away from a shaving plane when in use.
          WO ‘141 teaches it is desirable to attach a blade (30) to an inner surface (i.e. an underside) of a blade mounting portion (1272) of a blade support (1200, see Fig.12) so that the leading edge of the blade mounting portion (1272) contacts a user’s skin during shaving and reduces bulging thus increasing shaving comfort (see page 16, lines 12-14). 
          In view of the teaching of WO ‘141, it would have been obvious to one skilled in the art to modify Bozikis by having each blade (25) mounted on an inner surface (i.e. an underside) of its respective blade mounting portion (39) for the advantage set forth.  
           It is noted Bozikis does mention a lubrication element (23, i.e. a skin care element) “may” be included (see paragraph [0067], lines 3-4).  One skilled in the art would have immediately envisaged the lubrication element (23) is not essential for practicing the invention, thus, to eliminate Bozikis’ lubrication element (23) and its function would have been obvious to one skilled in the art.       
           Regarding claim 14, Bozikis shows a shaving razor assembly (1) comprising a razor handle (2); and a razor cartridge (5) as modified in claim 1, wherein the razor cartridge (5) is releasably attached to the razor handle (2) via a pivotable connection (8, see paragraph [0054], lines 1-9).  
3.        Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bozikis et al. (U.S. Patent Application Publication No. 2010/0175265, hereinafter “Bozikis”) in view of WO 2012/158141 as applied to claim 1 above, and further in view of Forsdike (U.S. Patent Application Publication No. 2009/0083982).
          Regarding claim 4, Bozikis’ razor cartridge (5) as modified above shows all the claimed limitations except the leading inter-blade span (SP2) is not greater than the trailing inter-blade span (SP4).
          Forsdike shows (see Fig.3) a leading inter-blade span (S1) being greater than a trailing inter-blade span (S4) to ensure smooth discharge of shaving substances and reducing skin irritation. 
         Therefore, it would have been obvious to one of ordinary skill in the art to further modify Bozikis by having the leading inter-blade span (SP2) greater than the trailing inter-blade span (SP4) as taught by Forsdike for the advantage set forth.
          Regarding claims 5 and 10, Bozikis shows the leading inter-blade span (SP2) and the trailing inter-blade span (SP4) being around 1.48 mm (see paragraph [0096], lines 5-6), and Bozikis as modified has the leading inter-blade span (SP2) greater than 1.48 mm.  Thus, it would have been obvious to one skilled in the art to further modify Bozikis by selecting a desirable range for the leading inter-blade span (SP2), including 1.6 mm to 2.20 mm, that is greater than 1.48 mm for its excellent rinsability and ability to clear shaving debris.       
          Regarding claim 6, Bozikis shows a fourth substantially parallel cutting member (24) disposed in the cutting member mounting portion (13) between the leading and trailing longitudinal sides (LS,TS, see annotated Fig.3) of the razor cartridge (5) in the shaving direction (S) of the razor cartridge (5), wherein a first intermediate inter-blade span (SP3) is further defined between the leading inter-blade span (SP2) and the trailing inter-blade span (SP4).
            Regarding claim 7, Bozikis’ first intermediate inter-blade span (SP3) is less than the leading inter-blade span (SP2) as taught by Forsdike (i.e. decreasing blade spans from the leading blade (28a) to the trailing blade (28e), see Fig.3 and paragraph [0017], lines 1-5).  
            Regarding claim 8, Bozikis’ first intermediate inter-blade span (SP3) is greater than the trailing inter-blade span (SP4) as taught by Forsdike (i.e. decreasing blade spans from the leading blade (28a) to the trailing blade (28e), see Fig.3 and paragraph [0017], lines 1-5).  
           Regarding claim 9, Bozikis shows the first intermediate inter-blade span (SP3) and the trailing inter-blade span (SP4) being around 1.48 mm (see paragraph [0096], lines 5-6), and Bozikis as modified has the first intermediate inter-blade span (SP3) greater than the trailing inter-blade span (SP4, i.e. greater than 1.48 mm).  Thus, it would have been obvious to one skilled in the art to further modify Bozikis by selecting a desirable range for the first intermediate inter-blade span (SP3), including 1.55 mm to 1.95 mm, that is greater than 1.48 mm for good clearing of shaving debris.       
4.        Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bozikis et al. (U.S. Patent Application Publication No. 2010/0175265, hereinafter “Bozikis”) in view of WO 2012/158141 as applied to claim 1 above, and further in view of Petricca et al. (U.S. Patent No. 6,041,926, hereinafter “Petricca”).
          Regarding claim 15, Bozikis shows a kit of parts comprising a razor handle (2) and a razor cartridge (5) as modified in claim 1 substantially as claimed but does not include a razor cartridge holder comprising a plurality of razor cartridges. 
         Petricca shows a kit of parts (see Figs.1-2) comprising a razor handle (63); and a razor cartridge holder (10) comprising a plurality of razor cartridges (12, see column 5, lines 16-17). 
          Therefore, it would have been obvious to one skilled in the art to modify Bozikis’ kit by including a razor cartridge holder for holding a plurality of razor cartridges to allow replacement of cartridges as needed as taught by Petricca. 
5.      Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Claus et al. (U.S. Patent Application Publication No. 2020/0398449, hereinafter “Claus”) in view of WO 2012/158141.
           Regarding claim 3, Claus discloses a razor cartridge (14) comprising:
           a housing (16) extending along a longitudinal axis (i.e. in the direction of its length), wherein the housing (16) comprises a leading longitudinal side (LS, see Fig.2 as annotated below) and a trailing longitudinal side (TS), and a cutting member mounting portion (46a,46b,46c) provided in between the leading longitudinal side (LS) and the trailing longitudinal side (TS); and 

    PNG
    media_image2.png
    808
    677
    media_image2.png
    Greyscale


          three or more substantially parallel cutting members (32a,32b,32c) disposed in the cutting member mounting portion (46a,46b,46c) in a shaving direction (S, see annotated Fig.3) of the razor cartridge (14);
         wherein each of the three or more cutting members (32a,32b,32c) comprises a blade support (34a/34b/34c), wherein the blade support (34a/34b/34c) comprises a blade mounting portion (Pa/Pb/Pc, see Fig.3 as annotated below), and a blade (18a/18b/18c) attached to the slanted blade mounting portion (Pa/Pb/Pc), wherein the cutting members (32a,32b,32c) are disposed to define a plurality of inter-blade spans (S1, S2, see Fig.3) between cutting edges (18a-1,18b-1,18c-1)of the blades (18a,18b,18c) substantially as claimed.

    PNG
    media_image3.png
    855
    753
    media_image3.png
    Greyscale

        The difference between the Claus reference and the claimed invention resides in different ways of reducing skin bugle during shaving.  Claus provides the razor cartridge (14) with skin support elements (50,60,70) to increase skin contact surface thus reducing the bulge of skin during shaving and increasing shaving comfort.  WO ‘141 shows an alternative way of reducing skin bugle by mounting a blade (30) to an inner surface (i.e. an underside) of a blade mounting portion (1272) of a blade support (1200, see Fig.12) so that the leading edge of the blade mounting portion (1272) contacts a user’s skin during shaving and reduces the bulge of skin thus increasing shaving comfort (see page 16, lines 12-14). 
           Since both Claus and WO ‘141 teach reducing skin bulging, it would have been obvious to one skilled in the art to modify Claus by having each blade (18a,18b,18c) mounted on an inner surface (i.e. an underside) of its respective blade mounting portion (Pa,Pb,Pc) and eliminating the skin support elements (50,60,70) to achieve the predictable result of reducing the bulge of skin and increasing shaving comfort.  
          It is noted, in Claus, a span (SP, see annotated Fig.3) is defined between a rearmost portion of one (32c) of the cutting members (32a,32b,32c) that is closest to the trailing longitudinal side (TS) and a rearmost portion of the trailing longitudinal side (TS) of the housing (16).  Claus’ span (SP) is no greater than each inter-blade span (S1,S2) which is in the range of 2.0 mm to 2.5 mm (see paragraph [0036], lines 6-7), and it would have been obvious to one skilled in the art to further modify Claus by having the span (SP) less than 2.35 mm for the advantage making the razor cartridge (14) more compact.         
           Regarding claim 16, Claus does mention a lubrication element (23, i.e. a skin care element) “may” be included (see paragraph [0024], lines 26-27).  One skilled in the art would have immediately envisaged the lubrication element (23) is not essential for practicing the invention, thus, to eliminate Claus’ lubrication element (23) and its function would have been obvious to one skilled in the art.  Moreover, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 153 USPQ 184 (CCPA 1963).        
6.        Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Claus et al. (U.S. Patent Application Publication No. 2020/0398449, hereinafter “Claus”) in view of WO 2012/158141 as applied to claim 3 above, and further in view of Forsdike (U.S. Patent Application Publication No. 2009/0083982).
          Regarding claim 17, Claus’ razor cartridge (14) as modified above shows all the claimed limitations except the leading inter-blade span (S1) is not greater than the trailing inter-blade span (S2).
          Forsdike shows (see Fig.3) a leading inter-blade span (S1) being greater than a trailing inter-blade span (S4, see paragraph [0017], lines 1-5) to ensure smooth discharge of shaving substances and reducing skin irritation. 
         Therefore, it would have been obvious to one of ordinary skill in the art to further modify Claus by having the leading inter-blade span (S1) greater than the trailing inter-blade span (S2) as taught by Forsdike for the advantage set forth.
          Regarding claim 18, Claus shows the leading inter-blade span (S1) and the trailing inter-blade span (S2) being in the range of 2.0 mm to 2.5 mm (see paragraph  [0036], lines 6-7).  Thus, Claus’ leading inter-blade span (S1) meets the claimed range of 1.6 mm to 2.20 mm, and Claus as modified has the trailing inter-blade span (S2) less than the leading inter-blade span (S1), namely less than 2.0 mm.  It would have been obvious to one skilled in the art to further modify Claus by selecting a desirable range for the trailing inter-blade span (S2), including 1.4 mm to 1.8 mm, that is smaller/less than 2.0 mm, a small inter-blade span, thus improving shaving comfort.       

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-7652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724